BOWEN, Presiding Judge.
This is an appeal from the denial of a pro se petition for writ of error coram nobis. The meritorious allegations of the petitioner have not been contested by a responsive pleading filed by the State. Ex parte Floyd, 457 So.2d 961 (Ala.1984). The petitioner is entitled to an evidentiary hearing. Ex parte Boatwright, 471 So.2d 1257 (Ala.1985). The necessity for this action is recognized and not contested by the Attorney General on this appeal.
This cause is remanded for further proceedings in accordance with the cited authority.
REMANDED WITH DIRECTIONS.
All Judges concur.
ON RETURN TO REMAND
BOWEN, Judge.
On remand, the petitioner was appointed counsel and afforded an evidentiary hearing on the allegations contained in his cor-am nobis petition.
In denying the petition, the circuit judge made the following findings:
“1. That the defendant was adequately apprised of the elements of the offense of burglary in the Third Degree;
“2. That the two (2) alleged accomplices, Maxwell Hogue and James Potter, both pled guilty to the offense of Burglary in the Third Degree;
“3. That the defendant was adequately apprised of the Alabama Habitual Offender Act prior to entering his plea of guilt;
“4. That the defendant’s plea was voluntarily entered;
“5. That the defendant was adequately apprised of his Constitutional Rights pri- or to entering his plea of guilt;
“6. That the defendant’s Court-appointed attorney, Jerry Turner, effectively represented the defendant in this cause.”
The judgment of the circuit court denying the petition is affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.